DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Drawings require clear, sufficiently dark, distinct lines.  Having the drawings being 3D renders or photographs makes it difficult to see edges and shapes and would make it inadequate for reproduction.  Additionally, these drawings should match up with the rest of the drawings for consistency (Figs 24A, 24B, 25A, and 25B).
The reference character “18” is not found in the specification (Fig 20).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
The disclosure is objected to because of the following informalities: 
The Abstract makes no mention about the new feature of the invention which is the cap that seals the gap between the inner wall of the actuator and canister.
Appropriate correction is required.
Claim Objections
Claims 1, 3, 14, and 17 are objected to because of the following informalities:  
The phrase “when activated” should be changed to --when activated by the user-- to further clarify that the user is activating the MDI (Claim 1, Line 23).
The phrase “user activation” should be changed to --the user activation--to refer back to Claim 1 (Claim 3, Line 2).
The phrase “a flow rate” should be changed to --the flow rate-- to refer back to Claim 13 (Claim 14, Line 2).
Claim 17 should be rewritten as --the device of Claim 16, wherein the low density polyethylene is metallocene low density polyethylene-- to refer back to the low density polyethylene in Claim 16 (Claim 17, Lines 1-2).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 states “an appropriate amount of the aerosol spray” (Line 2).  This statement is indefinite because it is unclear what is considered an “appropriate amount”.  It appears the applicant was trying to say the “appropriate amount” is any amount of drug dispensed into the bag or the amount of drug that the user feels is “appropriate”.  However, there is nothing the claim or the specification that provides an idea of what is considered an “appropriate amount” of the aerosol spray.  Therefore, the definition of “appropriate amount” cannot be determined.  For examination purposes, the claim limitation will be interpreted as any amount of drug dispensed into the bag or the amount of drug that the user feels is “appropriate”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-16, 18, 19, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lisberg (US 2016/0256641) in view of Von Hollen et al. (US 2011/0247616).
Regarding Clam 1, Lisberg discloses an accessory delivery device (apparatus of Fig 1) for a press-and-breathe metered dose inhaler (MDI) (apparatus of Fig 1 fits 58, Fig 18), the MDI having a pressurized canister inserted in an actuator (MDI canister is inserted into MDI actuator, paragraph 0037), the device comprising: a flexible collapsible bag (44, Fig 1) having an open top end (end of 44 closest to 28, Fig 1; 28 has openings, Fig 1) and a closed bottom end (end of 44 closest to 48, Fig 1); a top end cap (28, Fig 1) having a top surface (surface of 28, Fig 1), and having a first opening (30, Fig 11) and a second opening (opening of 36, Fig 11) in the top surface (30 and opening of 36 in top surface, Fig 11), the top end cap being connected to the open top end of the flexible collapsible bag (28 connected to 44, Figs 1 and 17); a tubular mouthpiece (22, Fig 1) having a proximal end (top end of 22, Fig 1) suitable to place in a user's mouth (22 is a mouthpiece, Fig 1), and a distal end (26, Fig 1) mounted in the first opening of said top surface (26 connected to 30, Figs 1 and 11), the tubular mouthpiece in fluid 
Lisberg fails to disclose a cap constructed and adapted to seal a gap between an inner wall of the actuator and the canister.
However, Von Hollen, of the same field of endeavor and reasonably pertinent to sealing the device from contamination, teaches a drug delivery adapter (Abstract) including a cap (32 , 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or replace the adaptor with the adapter of Von Hollen that includes the tether, connector, and cap, as taught by Von Hollen, to prevent an air flow from the atmosphere flowing between the inhaler boot and medicament canister that can be a possible source of contamination (Von Hollen: paragraph 0031).  As shown with Von Hollen, the problem of contaminated air going through the gap between the actuator and canister is a well-known problem that is solved by sealing the gap using a cap.  This modification to Lisberg ensures a safe, sterile environment inside of the device and also prevents additional air from entering the device.  Furthermore, the presence of the tether helps to keep the cap in place and prevents the cap from being lost or detached from the device.
Regarding Claim 2, Lisberg-Von Hollen combination teaches when attached to the MDI, the cap prevents air flow through the gap between the inner wall of the actuator and the canister (Von Hollen: 32 configured to be coupled with 48 to effectively close opening 58, 32 is made from a flexible material, 32 is secured in place by being stretched over opening 58, to prevent an air flow from the atmosphere flowing between the inhaler boot and medicament canister that can be a possible source of contamination, paragraph 0031).

Regarding Claim 4, Lisberg-Von Hollen combination teaches a tether (Von Hollen: 42, Fig 3) attached to the cap at a first end of the tether (Von Hollen: 42 is connected to 32, Fig 3), wherein the tether comprises a ring (Von Hollen: 30 is a ring, Fig 3) at a seconds end thereof, said ring connecting said tether to said collar (Von Hollen: 30 is connecting to 24, Fig 3).
Regarding Claim 5, Lisberg-Von Hollen combination teaches tubular mouthpiece protrudes vertically from the top surface of the top end cap (Lisberg: 22 protrudes vertically from 28, Fig 1).
Regarding Claim 6, Lisberg-Von Hollen combination teaches the adaptor is constructed and adapted to fit multiple different sized inhaler actuators (Lisberg: provides receipt of various sized MDI canisters, paragraph 0039; 56 is flexible enough to receive various size metered dose inhalers, paragraph 0033).
Regarding Claim 7, Lisberg-Von Hollen combination teaches the fixed angle is offset from perpendicular to the top surface of the top end cap when the device is in use (Lisberg: 36 angularly disposed with respect to top planar surface, paragraph 0029).

Regarding Claim 9, Lisberg-Von Hollen combination teaches a flexible sealing member mounted in the centrally disposed flexible member having a slot to receive the press-and-breathe metered dose inhaler in fluid tight engagement (Lisberg: provides receipt of various sized MDI canisters, paragraph 0039; 56 is flexible enough to receive various size metered dose inhalers, MDI snugly received in 56 so that substantially air tight seal is formed, paragraph 0033).
Regarding Claim 10, Lisberg-Von Hollen combination teaches further comprising a bottom end cap sealing the bottom end of the flexible collapsible bag (Lisberg: 46, Fig 1; fit between 46 and 44 is snug so that it forms an airtight seal, paragraph 0030).
Regarding Claim 12, Lisberg-Von Hollen combination teaches the warning indicator is mounted in the tubular mouthpiece (Lisberg: 24 is mounted inside of 22, Fig 1).
Regarding Claim 13, Lisberg-Von Hollen combination teaches said warning indicator produces an audible sound when a flow rate of air passing through the tubular mouthpiece exceeds the predetermined inhalation flow rate (Lisberg: reed vibrate and produce audible sound if air flow past the reed exceeds a preset level, paragraph 0032; reed emits a whistling or other audible sound if user inhales too fast, paragraph 0038).
Regarding Claim 14, Lisberg-Von Hollen combination teaches the warning indicator comprises a reed that vibrates to produce said audible sound when a flow rate of air passing through the tubular mouthpiece exceeds the predetermined inhalation flow rate (Lisberg: reed vibrate and produce audible sound if air flow past the reed exceeds a preset level, paragraph 0032; reed emits a whistling or other audible sound if user inhales too fast, paragraph 0038).

Regarding Claim 16, Lisberg-Von Hollen combination teaches the flexible collapsible bag comprises low density polyethylene (Lisberg: bag is made of low density polyethylene, paragraph 0030).
Regarding Claim 18, Lisberg-Von Hollen combination teaches the flexible collapsible bag provides a visual indication that an appropriate amount of the aerosol spray containing the drug has been inhaled when the flexible collapsible bag is collapsed (Lisberg: visual signal that user has fully inhaled medication, indicated by user seeing bag fully collapsed, paragraph 0038).
Regarding Claim 19, Lisberg-Von Hollen combination teaches a channel (41, Fig 10) in the press-and-breathe metered dose inhaler adaptor that receives the collar to securely attach the press-and-breathe metered dose inhaler adaptor to the collar (Lisberg: 41 in MDI adaptor receives collar 36 in tight engagement to firmly but releasably retain MDI adaptor on the collar, paragraph 0029).
Regarding Claim 22, Lisberg-Von Hollen combination teaches an airtight seal is provided between the top end cap and the open top end of the flexible collapsible bag (Lisberg: fit between 28 and 44 and 46 and 44 is snug so that it forms an air tight seal, paragraph 0030).
Regarding Claim 23, Lisberg-Von Hollen combination teaches the airtight seal is provided by a seal surrounding the top end cap (Lisberg: fit between 28 and 44 and 46 and 44 is snug so that it forms an air tight seal, paragraph 0030; 44 surrounded by 28, Fig 1).

Regarding Claim 25, Lisberg-Von Hollen combination teaches a filter (Lisberg: 48, Fig 5) within the tubular mouthpiece (Lisberg: filtering screen mounted in tubular mouthpiece, Claim 1).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lisberg (US 2016/0256641) and Von Hollen et al. (US 2011/0247616) as applied to Claim 10, and in further view of Steelman et al. (US 2013/0276781).
Regarding Claim 11, Lisberg-Von Hollen combination teaches the claimed invention of Claim 10. Lisberg-Von Hollen combination fails to teach the top end cap and bottom end cap comprise high density polyethylene.
However, Steelman, of the same field of endeavor, teaches a collapsible inhalation device (Abstract) including the top end cap (112, Fig 2) and bottom end cap (152, Fig 2) comprise high density polyethylene (112 is formed of high density polyethylene, paragraph 0083, 152 is formed of HDPE, paragraph 0086) since these are known materials used in collapsible inhalation devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top end and bottom end caps to be made of high density polyethylene, as taught by Steelman, since these are known materials used in collapsible inhalation devices.  The rigid material promotes structural integrity of the device.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lisberg (US 2016/0256641) and Von Hollen et al. (US 2011/0247616) as applied to Claim 16, and in further view of Dais et al. (US 2014/0093192).
Regarding Claim 17, Lisberg-Von Hollen combination teaches the claimed invention of Claim 16.  Lisberg-Von Hollen combination fails to teach the flexible collapsible bag comprises is metallocene low density polyethylene.
However, Dais, reasonably pertinent to the problem of sleeve and bag materials, teaches a storage bag (Abstract) including the flexible collapsible bag (Apparatus of Fig 1, storage bags are made of flexible plastic materials, paragraph 0004, the bag is flexible enough to be collapsed) comprises metallocene low density polyethylene (thermoplastic materials used to form bag include polyethylene, metallocene-polyethylene, low density polyethylene, among other polyolefin plastomers and combinations and blends thereof, paragraph 0047) since it is known to those skilled in the art that a wide variety of materials may be used to form the bag (paragraph 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the low density polyethylene by blending metallocene-polyethylene, as taught by Dais, since it is known to those skilled in the art that a wide variety of materials may be used to form the bag (Dais: paragraph 0047).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lisberg (US 2016/0256641) and Von Hollen et al. (US 2011/0247616) as applied to Claim 1, and in further view of Reiner (US 2018/0272084).
Regarding Claim 21, Lisberg-Von Hollen combination teaches the claimed invention of Claim 1.  Lisberg-Von Hollen combination also teaches the collar to the top surface of the top 
Lisberg-Von Hollen combination fails to teach the fixed angle is between 8 to 18 degrees.
However, Reiner, of the same field of endeavor and reasonably pertinent to inhaler insertion, teaches an inline adapter (Abstract) including the fixed angle is about 5 degrees (longitudinal central axis of inhaler 250 may be angled in respect to longitudinal central axis of adapter 110, by up to about 5 degrees, paragraph 0059) since these are known angles for the adapter to be oriented for inhalers to be inserted.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the collar to be at a fixed angle of about 5 degrees, as taught by Reiner, since these are known angles for the adapter to be oriented for inhalers to be inserted.
Liesberg-Von Hollen-Reiner combination fails to teach the fixed angle is between 8 to 18 degrees.
However, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to modify the fixed angle to be between 8 to 18 degrees since discovering optimum or workable ranges can be done through routine experimentation.  See MPEP 2144.05, Section II, Subsection A.  Further, about 5 degrees reads on at least 8 degrees.  Thus, the ranges overlap.  Additionally, such a modification to increase the degrees would not change the operation of the device since it only changes the angle at which the inhaler is inserted.  Furthermore, it would be obvious to change the fixed angle as a way to conform to the user’s desires and needs.  Certain angles may be more desirable for the user than others due to comfort.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-19 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14, 15, 17, 18, 20-23  of U.S. Patent No. 11,116,918, hereafter `918, in view of Von Hollen et al. (US 2011/0247616).  It is noted that since US 11,116,918 has yet to be published, the claim set relied is a combination of the Examiner’s Amendment in the Notice of Allowance filed May 18, 2021 and the claim set filed February 12, 2021.  The numbering of the claims are the final numbering based on the Issue Classification filed May 18, 2021.
Regarding Claim 1, ‘918 discloses an accessory delivery device for a press-and-breathe metered dose inhaler (MDI) (Claim 1), the MDI having a pressurized canister inserted in an actuator (Claim 1), the device comprising: a flexible collapsible bag having an open top end and a closed bottom end (Claim 1); a top end cap having a top surface, and having a first opening and a second opening in the top surface, the top end cap being connected to the open top end of the flexible collapsible bag (Claim 1); a tubular mouthpiece having a proximal end suitable to place in a user's mouth, and a distal end mounted in the first opening of said top surface, the tubular mouthpiece in fluid communication with the flexible collapsible bag (Claim 1); a warning indicator constructed and adapted to provide an audible signal based on a predetermined inhalation flow rate through the tubular mouthpiece is exceeded (Claim 1); an upstanding collar in the second opening in the top end cap, the upstanding collar being disposed at a fixed angle offset from perpendicular to the top surface of the top end cap (Claim 1); an adaptor mounted on 
‘918 fails to disclose a cap constructed and adapted to seal a gap between an inner wall of the actuator and the canister.
However, Von Hollen, of the same field of endeavor and reasonably pertinent to sealing the device from contamination, teaches a drug delivery adapter (Abstract) including a cap (32 , Fig 3) constructed and adapted to seal (32 configured to be coupled with 48 to effectively close opening 58, 32 is made from a flexible material, 32 is secured in place by being stretched over opening 58, paragraph 0031) a gap (58, Fig 3) between an inner wall of the actuator (48, Fig 3) and the canister (46, Fig 3) to prevent an air flow from the atmosphere flowing between the inhaler boot and medicament canister that can be a possible source of contamination (paragraph 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or replace the adaptor with the adapter of Von Hollen that includes the tether, connector, and cap, as taught by Von Hollen, to prevent an air flow from the atmosphere flowing between the inhaler boot and medicament canister that can be a possible source of contamination (Von Hollen: paragraph 0031).  As shown with Von Hollen, the problem of contaminated air going through the gap between the actuator and canister is a well-known problem that is solved by sealing the gap using a cap.  This modification to Lisberg ensures a safe, sterile environment inside of the device and also prevents additional air 
Regarding Claim 2, ‘918-Von Hollen combination teaches when attached to the MDI, the cap prevents air flow through the gap between the inner wall of the actuator and the canister (Von Hollen: 32 configured to be coupled with 48 to effectively close opening 58, 32 is made from a flexible material, 32 is secured in place by being stretched over opening 58, to prevent an air flow from the atmosphere flowing between the inhaler boot and medicament canister that can be a possible source of contamination, paragraph 0031).
Regarding Claim 3, ‘918-Von Hollen combination teaches when attached to the MDI, the cap provides access to a top portion of the canister to allow user activation of the MDI (Von Hollen: 32 configured to be coupled with 48 to effectively close opening 58, 32 is made from a flexible material, 32 is secured in place by being stretched over opening 58, flexibility of cap 32 enables user to depress 46 to release a dose of medicament while cap is still in place over opening, paragraph 0031; the flexibility of 32 provides access for the user to activate the MDI).  It is noted that Applicant is not claiming the hole or opening 162 of Fig 24A in the instant invention that is providing access to MDI activation.
Regarding Claim 4, ‘918-Von Hollen combination teaches a tether (Von Hollen: 42, Fig 3) attached to the cap at a first end of the tether (Von Hollen: 42 is connected to 32, Fig 3), wherein the tether comprises a ring (Von Hollen: 30 is a ring, Fig 3) at a seconds end thereof, said ring connecting said tether to said collar (Von Hollen: 30 is connecting to 24, Fig 3).
Regarding Claim 5, ‘918-Von Hollen combination teaches tubular mouthpiece protrudes vertically from the top surface of the top end cap (‘918: Claim 3).

Regarding Claim 7, ‘918-Von Hollen combination teaches the fixed angle is offset from perpendicular to the top surface of the top end cap when the device is in use (‘918: Claim 23).
Regarding Claim 8, ‘918-Von Hollen combination teaches the first portion of the actuator comprises an actuator exit tube of the actuator (‘918: Claim 1).
Regarding Claim 9, ‘918-Von Hollen combination teaches a flexible sealing member mounted in the centrally disposed flexible member having a slot to receive the press-and-breathe metered dose inhaler in fluid tight engagement (‘918: Claim 4).
Regarding Claim 10, ‘918-Von Hollen combination teaches a bottom end cap sealing the bottom end of the flexible collapsible bag (‘918: Claim 5).
Regarding Claim 11, ‘918-Von Hollen combination teaches the top end cap and bottom end cap comprise high density polyethylene (‘918: Claim 6).
Regarding Claim 12, ‘918-Von Hollen combination teaches the warning indicator is mounted in the tubular mouthpiece (‘918: Claim 20).
Regarding Claim 13, ‘918-Von Hollen combination teaches said warning indicator produces an audible sound when a flow rate of air passing through the tubular mouthpiece exceeds the predetermined inhalation flow rate (‘918: Claims 9 and 11).
Regarding Claim 14, ‘918-Von Hollen combination teaches the warning indicator comprises a reed that vibrates to produce said audible sound when a flow rate of air passing through the tubular mouthpiece exceeds the predetermined inhalation flow rate (‘918: Claim 11).
Regarding Claim 15, ‘918-Von Hollen combination teaches said warning indicator produces a whistling sound when the flow rate of air passing through the tubular mouthpiece 
Regarding Claim 16, ‘918-Von Hollen combination teaches the flexible collapsible bag comprises low density polyethylene (‘918: Claim 7).
Regarding Claim 17, ‘918-Von Hollen combination teaches the flexible collapsible bag comprises is metallocene low density polyethylene (‘918: Claim 8).
Regarding Claim 18, ‘918-Von Hollen combination teaches the flexible collapsible bag provides a visual indication that an appropriate amount of the aerosol spray containing the drug has been inhaled when the flexible collapsible bag is collapsed (‘918: Claim 14).
Regarding Claim 19, ‘918-Von Hollen combination teaches a channel in the press-and-breathe metered dose inhaler adaptor that receives the collar to securely attach the press-and-breathe metered dose inhaler adaptor to the collar (‘918: Claim 15).
Regarding Claim 21, ‘918-Von Hollen combination teaches the fixed angle of the collar to the top surface of the top end cap is between 8 to 18 degrees (‘918: Claim 2).
Regarding Claim 22, ‘918-Von Hollen combination teaches an airtight seal is provided between the top end cap and the open top end of the flexible collapsible bag (‘918: Claim 17).
Regarding Claim 23, ‘918-Von Hollen combination teaches the airtight seal is provided by a seal surrounding the top end cap (‘918: Claim 18).
Regarding Claim 24, ‘918-Von Hollen combination teaches the bottom end of the flexible collapsible bag is sealed to prevent passage of air into or out from the flexible collapsible bag from the bottom end (‘918: Claim 5).
Regarding Claim 25, ‘918-Von Hollen combination teaches a filter within the tubular mouthpiece (‘918: Claim 21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including:
Fernandez (US 2006/0032495) discuses an inhaler holder with a clip and strap for holding on to garments.
Pullin (US 2011/0284601) discusses a cover for an inhaler that has a flexible cover that wraps around the top of the inhaler and has a hole on top.
Wharton et al. (US 2010/0083963) discusses a portable medication holder that is connected to a lanyard and has a cap that seals the top portion of the inhaler.
Hermanson (US 5,730,118) discusses a carrier for an inhaler that has its own separate mechanism to push down on the canister.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN T KHONG/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785